DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15 recites the parcel carrying arms comprising flanges for positioning under a parcel. Claim 16 recites a parcel housing for holding the parcel. However, these are disclosed as alternative embodiments to the use of pins recited in claim 14. The original disclosure does not provide for these embodiments to be combined as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the parcel carrying arms comprising flanges for positioning under a parcel. Claim 16 recites a parcel housing for holding the parcel. However, these are disclosed as alternative embodiments to the use of pins recited in claim 14. It is unclear which features are required as the claims combined alternative embodiments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Gentry (‘308).

Regarding independent claim 1:
Gentry discloses receiving a method of loading/unloading a parcel carrier to a UV comprising:
receiving a parcel (254);
engaging a parcel carrying mechanism (863) of a parcel carrier (250) with the parcel to engage/ and secure the parcel, the carrying mechanism comprising parcel carrying arms (e.g. 862);
moving the carrier toward a UAV chassis (100; movement is inherent to connection in e.g. [0048]); and
securing an engagement housing (260) of the carrier to the UAV chassis, the engagement housing above the parcel carrying mechanism (as seen in Fig 2).
Gentry further discloses the parcel connected to the carrier prior to securing the carrier to the UAV chassis ([0048] indicates the assembly may be loaded with a payload “to which” the UAV may be coupled, thus implying an order of connection of attaching the payload to the carrier prior to attaching the carrier to the UAV) and electrically connecting a power source of the carrier to propulsion members of the UAV ([0060] indicates power can be supplied from the carrier/landing gear assembly to the rest of the vehicle through connections 262).
Gentry discloses securing the carrier to the chassis, but does not disclose moving an engagement member between extended and retracted positions.
The examiner takes Official Notice that retractable retention mechanisms are well-known in the art of connection and retention mechanisms.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to use a retractable engagement member as the examiner takes Official Notice that retractable retention mechanisms are well-known in the art of connection and retention mechanisms, for the predictable advantage of providing quick connect/disconnect between the components, and to avoid damage to the connectors before they are properly engaged.
Retracting and extending the (retractable) engagement member would thus be inherent steps to connecting the chassis to the carrier.
The applicant’s failure to successfully traverse the Official Notice renders such notice Admitted Prior Art. See MPEP 2144.03.

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Gentry discloses inserting the engagement housing into an interior cavity defined by the chassis (260 would be inserted into a cavity in the chassis, as [0059] indicates the outer grooves are used for coupling).
Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Gentry discloses inserting the engagement housing into a chassis cavity, but does not disclose inserting the chassis into an engagement housing cavity.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have inserted the chassis into an engaging housing cavity as this is a functionally equivalent manner to predictably coupled the components, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
Gentry discloses parcel carrying arms (862) engaging the parcel.

Regarding claims 8 and 10:
The discussion above regarding claims 7 and 12 is relied upon.
Gentry discloses parcel carrying arms, but does not disclose inserting pins of the arms into apertures defined by the parcel or a parcel frame.
The examiner takes Official Notice that such “forklift”-style carriers are well-known in the art.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to insert pins into apertures of the parcel or parcel frame as the examiner takes Official Notice that such “forklift”-style carriers are well-known in the art, for the predictable advantage of releasably securing the parcels, especially palletized parcels, to avoid the use of specialized equipment for each stage of parcel transport.
The applicant’s failure to successfully traverse the Official Notice renders such notice Admitted Prior Art. See MPEP 2144.03.

Regarding claim 11:
The discussion above regarding claim 7 is relied upon.
Gentry discloses positioning the parcel inside a parcel housing (an “open” housing generally depicted in Fig 2, defined by the legs and upper frame).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of Ott (US 4 553 719).

The discussion above regarding claim 7 is relied upon.
Gentry discloses arms with flanges (as seen in Figs 8 and 9), but does not disclose the flanges engaging a bottom surface of the parcel.
Ott teaches payload carrying arms extending under the payload to engage the bottom surface (as seen in Fig 1).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to engage the bottom surface of the parcel as taught by Ott as this is a functionally equivalent manner for supporting a payload in flight, which would allow transport of awkward sized parcels and/or parcels that do not have or are unable to have special modifications for transport (e.g. apertures for forklift-type connections, etc.).

Claim 12, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of Byers et al. (US 2016/0244187).

Regarding independent claim 12:
The discussion above regarding claim 1 is relied upon.
Gentry discloses moving the carrier toward the chassis, but does not disclose the chassis on a UAV support mechanism.
Byers discloses UAVs on a support mechanism for receiving and loading parcels onto the UAV from parcel storage locations (Fig 1; [0058]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to use a UAV support mechanism as taught by Byers for the predictable advantage of providing a stable and steady (e.g. non-moving) location for automatically loading parcels onto UAVs positioned in designated loading areas quickly and efficiently.
Gentry discloses parcel carrying arms for holding loads on the aircraft, but does not disclose inserting pins of the arms into apertures defined by the parcel or a parcel frame.
The examiner takes Official Notice that such “forklift”-style carriers are well-known in the art.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to insert pins into apertures of the parcel or parcel frame as the examiner takes Official Notice that such “forklift”-style carriers are well-known in the art, for the predictable advantage of releasably securing the parcels, especially palletized parcels, to avoid the use of specialized equipment for each stage of parcel transport.
The applicant’s failure to successfully traverse the Official Notice renders such notice Admitted Prior Art. See MPEP 2144.03.

Regarding claim 13:
The discussion above regarding claim 12 is relied upon.
Gentry discloses inserting the engagement housing into an interior cavity defined by the chassis (260 would be inserted into a cavity in the chassis, as [0059] indicates the outer grooves are used for coupling).

Regarding claim 16:
The discussion above regarding claim 1 is relied upon.
Gentry discloses the parcel carrying mechanism coupled to a parcel housing and engaging the parcel comprises positioning the parcel in the housing (Fig 8 and [0076] indicates items within a housing, e.g. box, the box being the housing and the parcel the item(s)).

Regarding claim 18:
The discussion above regarding claim 12 is relied upon.
Gentry as modified renders detecting the presence of the UAV chassis in a supply region of the support mechanism prior to moving the carrier toward the chassis (“detecting a presence” of a chassis would be performed inherently to ensure a proper connection, and may be by a person prior to loading the parcel carrier onto the UAV per e.g. [0059]-[0064]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of Byers et al. (‘187) as applied to claim 12 above, and further in view of Ott (‘719).

As best understood, Gentry would be modified to provide the arms in the same manner as discussed above regarding claim 9.

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on 25 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9 957 048 and US 9 981 745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 12, filed 25 October 2022, with respect to claims 5 and 19, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive. 
In response to applicant’s statement that not all of the arguments in the prior response were addressed, the examiner believes all remarks were properly addressed in the previous Office Action. Any remarks the applicant believes were not addressed may be submitted again with the next response.
In response to applicant’s arguments regarding the use of Official Notice, the applicant has not timely traversed the assertions. Traversal of Official Notice should be provided in the response to the Office Action in which it is first provided, and failure to do so renders the Notice Admitted Prior Art per MPEP 2144.03. Since the applicant did not traverse the notice when first provided, the previous action designated the Notice as Admitted Prior Art. Accordingly, all remarks regarding the Notice are moot as untimely.
In response to applicant’s argument that Gentry does not teach “detecting a presence” of a chassis prior to moving the parcel carrier toward the chassis, this would be an inherent step in any connection. In order to connect two components, it must first be determined that two components are provided/present to be connected. Without detecting the presence of one component, there is no ability to connect to the other. Further, the claims language is broad, and the “detection” may be performed by a human operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619